                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

ADRIAN NEAL                                                                PLAINTIFF

v.                              No: 3:20-cv-00284 LPR-PSH

DOE                                                                      DEFENDANT

                                       JUDGMENT

       Pursuant to the Order filed this date, it is CONSIDERED, ORDERED, and ADJUDGED

that Plaintiff Adrian Neal’s Complaint is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 27th day of May 2021.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
